Per Curiam.
We are unable to determine tbe questions at issue in this cause for tbe reason that tbe facts agreed upon contain no finding that tbe money was taken while tbe valise was in tbe care or control of defendant company. In its ordinary acceptation, a judgment is tbe conclusion of tbe law upon facts admitted or in some way established, and, without this essential fact, tbe Court is not in a position to make final decision on tbe rights of tbe parties. Bryant v. Insurance Co., 141 N. C., 181. Tbe cause will be remanded, that tbe determinative facts may-be established. Tbe costs will be equally divided between tbe parties.
Remanded.